J-S28002-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 IVAN LOPEZ-DIAZ, SR.                  :
                                       :
                   Appellant           :   No. 1474 MDA 2021

   Appeal from the Judgment of Sentence Entered September 24, 2021
  In the Court of Common Pleas of Lancaster County Criminal Division at
                    No(s): CP-36-CR-0006408-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 IVAN LOPEZ-DIAZ, SR.                  :
                                       :
                   Appellant           :   No. 1475 MDA 2021

   Appeal from the Judgment of Sentence Entered September 24, 2021
  In the Court of Common Pleas of Lancaster County Criminal Division at
                    No(s): CP-36-CR-0006413-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 IVAN LOPEZ-DIAZ, SR.                  :
                                       :
                                       :   No. 1476 MDA 2021

   Appeal from the Judgment of Sentence Entered September 24, 2021
  In the Court of Common Pleas of Lancaster County Criminal Division at
                    No(s): CP-36-CR-0006414-2017

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S28002-22


                                                 :
                v.                               :
                                                 :
                                                 :
    IVAN LOPEZ-DIAZ SR.                          :
                                                 :
                       Appellant                 :   No. 1477 MDA 2021

      Appeal from the Judgment of Sentence Entered September 24, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0003372-2020

    COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                                 :        PENNSYLVANIA
                                                 :
                v.                               :
                                                 :
                                                 :
    IVAN LOPEZ-DIAZ, SR.                         :
                                                 :
                       Appellant                 :   No. 1478 MDA 2021

      Appeal from the Judgment of Sentence Entered September 24, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                       No(s): CP-36-CR-0000486-2021


BEFORE: OLSON, J., McLAUGHLIN, J., and KING, J.

MEMORANDUM BY OLSON, J.:                             FILED: SEPTEMBER 9, 2022

       Appellant, Ivan Lopez-Diaz, Sr., appeals from the judgment of sentence

at five separate criminal dockets entered on September 24, 20211 following

his open guilty pleas to three counts of possession with intent to deliver
____________________________________________


1 The judgment of sentence was made final by the denial of Appellant’s post-
sentence motion on October 4, 2021. Here, counsel for Appellant filed five
separate notices of appeal, each listing the five trial court docket numbers
associated with the September 24, 2021 order. Accordingly, we deem this
appeal to be compliant with the decision of our Supreme Court in
Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), as interpreted by this
Court in Commonwealth v. Johnson, 236 A.3d 1141 (Pa. Super. 2020) (en
banc).

                                           -2-
J-S28002-22



narcotics (heroin/fentanyl), two counts of criminal use of a communication

facility, seven counts of theft by deception, and three counts of criminal

conspiracy.2 For the reasons that follow, we are constrained to quash the

appeal.

        On June 14, 2021 and July 14, 2021, Appellant entered open guilty pleas

to the aforementioned charges.                 Following the receipt of a pretrial

investigation report, the trial court sentenced Appellant on all charges on

September 24, 2021 to an aggregate term of seven-and-one-half to 15 years

of incarceration. On October 4, 2021, Appellant filed a post-sentence motion.

The trial court denied relief by order entered on October 4, 2021.             On

November 5, 2021, Appellant filed an untimely notice of appeal. On November

17, 2021, the trial court ordered Appellant to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b) within 21 days.

Appellant filed a concise 1925(b) statement on December 9, 2021, one day

late.    On January 4, 2022, the trial court issued an opinion pursuant to

Pa.R.A.P. 1925(a).

        On appeal, Appellant presents the following issues for our review:

        I.    Did the sentencing court err in denying Appellant’s
              post[-]sentence motion [by failing to consider] mitigating
              factors [and] misapplying the sentencing guidelines,
              resulting in an abuse of discretion when it handed down an
              aggregate sentence of not less than seven and one[-]half
              nor more than fifteen years [of] incarceration?

____________________________________________


2 35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 7512, 18 Pa.C.S.A. § 3922, and
18 Pa.C.S.A. § 903, respectively.

                                           -3-
J-S28002-22


       II.    Did the sentencing court err in its determination [that]
              Appellant [is] ineligibl[e] for participation in the
              [Commonwealth’s] drug treatment program?3

Appellant’s Brief at 7 (complete capitalization omitted).

       Before we address the merits of Appellant’s appeal, we recognize that

“[t]he question of timeliness of an appeal is jurisdictional. In order to preserve

the right to appeal a final order of the trial court, a notice of appeal must be

filed within thirty days after the date of entry of that order.” Commonwealth

v. Moir, 766 A.2d 1253, 1254 (Pa. Super. 2000); see also Pa.R.A.P. 903(a)

(providing that a notice of appeal “shall be filed within 30 days after the entry

of the order from which the appeal is taken”). If a defendant files a timely

post-sentence motion, the appeal period does not begin to run until the motion

is decided. Pa.R.Crim.P. 720(A)(2)(a); Pa.R.A.P. 903(a). Here, the trial court

imposed judgment of sentence on September 24, 2021 and Appellant filed a

timely post-sentence motion on October 4, 2021.          The trial court denied

Appellant’s post-sentence motion on the same day. As such, Appellant had

30 days from October 4, 2021, or until November 3, 2021, to file a notice of

appeal. Appellant, however, did not file his notice of appeal until November

5, 2021 and counsel concedes that it was untimely. See Trial Court Opinion,

1/4/2022, at 6 (Appellant’s notice of appeal “is untimely in that it was filed

thirty-two days after the order of [] court dated October 4, 2021.”); compare

____________________________________________


3 Appellant concedes that “upon careful and further review[,]” his “challenge
to the [trial c]ourt’s determination of ineligibility for the State Drug Treatment
Program [] admittedly lacks merits[.]” Appellant’s Brief at 12; see also id at
27 (“Appellant concedes that this claim does ultimately lack merit.”).

                                           -4-
J-S28002-22



Appellant’s Brief at 16 (“Counsel [] admits that the notice of appeal was filed

thirty[-]three days after the [s]entencing [c]ourt denied the [p]ost[-s]entence

[m]otion [and] understands that the untimely notice of appeal is jurisdictional

in nature.”). Moreover, we have previously determined:

        Time limitations for taking appeals are strictly construed and
        cannot be extended as a matter of grace. This Court can raise the
        matter sua sponte, as the issue is one of jurisdiction to entertain
        the appeal. Absent extraordinary circumstances, this Court has
        no jurisdiction to entertain an untimely appeal.

Commonwealth v. Burks, 102 A.3d 497, 500 (Pa. Super. 2014) (internal

citations omitted).      An extension of time for filing a notice of appeal is

permitted only in extraordinary circumstances such as fraud or a breakdown

in the operations of the court.4 Id., citing Commonwealth v. Braykovich,

664 A.2d 133 (Pa. Super. 1995); see also Commonwealth v. Williams, 893

A.2d 147, 150 (Pa. Super. 2006) (“[F]ailing to timely file a notice of appeal

without some breakdown in the operation of the court [] does not rise to the

level   of   extraordinary.”).        Finding    Appellant   failed   to   demonstrate

____________________________________________


4   In this case, Appellant filed a late notice of appeal without asking the trial
court for nunc pro tunc relief and without offering an excuse to the trial court
for the untimely filing. For the first time on appeal, counsel for Appellant avers
that he contracted Covid-19 during the last week of September 2021, was
bed-ridden, mistakenly computed the filing deadline, and did not check the
on-line docket to view the properly filed order denying post-sentence relief
before filing a late notice of appeal. See Appellant’s Brief at 15-16. Hence,
the trial court did not determine whether the late filing resulted from
extraordinary circumstances. As a reviewing court, we may not make that
determination for the first time on appeal. See Pa.R.A.P. 302(a) (“Issues not
raised in the trial court are waived and cannot be raised for the first time on
appeal.”).

                                           -5-
J-S28002-22



extraordinary circumstances in this matter, we conclude that this Court does

not have jurisdiction to entertain this appeal.

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/09/2022




                                      -6-